Exhibit 10.7

 

AMENDED AND RESTATED INVESTMENT AGREEMENT

 

THIS AMENDED AND RESTATED INVESTMENT AGREEMENT, dated May 28, 2015 (this
“Agreement”), is entered into by and among Liberty Broadband Corporation, a
Delaware corporation (the “Company”), Soroban Master Fund LP, a Cayman Islands
exempted limited partnership (“Purchaser 1”) and Soroban Opportunities Master
Fund LP, a Cayman Islands exempted limited partnership (“Purchaser 2” and
together with Purchaser 1, the “Purchasers”), and amends and restates in its
entirety that certain Investment Agreement, dated May 25, 2015 (the “Original
Investment Agreement”), among the Company and the Purchasers.  Certain terms
used in this Agreement are used as defined in Section 11.15.

 

RECITALS

 

WHEREAS, the parties hereto have entered into the Original Investment Agreement;

 

WHEREAS, the parties hereto desire to amend and restate the Original Investment
Agreement;

 

WHEREAS, Charter Communications, Inc., a Delaware corporation (“Charter”), has
entered into an Agreement and Plan of Mergers, dated as of May 23, 2015 (the
“Mergers Agreement”), with Time Warner Cable Inc., a Delaware corporation
(“Target”) pursuant to which (i) CCH I, LLC, a Delaware limited liability
company and a wholly owned subsidiary of Charter (“New Charter”), will be
converted into a Delaware corporation in accordance with Section 265 of the
General Corporation Law of the State of Delaware and Section 216 of the Limited
Liability Company Act of the State of Delaware, (ii) a newly formed merger
subsidiary will merge with and into Target (the “First Company Merger”), with
Target as the surviving corporation in the First Company Merger,
(iii) immediately following the First Company Merger, Target will be merged with
and into a newly formed merger subsidiary (the “Second Company Merger”), with
such merger subsidiary as the surviving company in the Second Company Merger and
(iv) immediately following the consummation of the Second Company Merger,
Charter shall be merged with and into a newly formed merger subsidiary and
indirect wholly owned subsidiary of New Charter (“Merger Subsidiary”), with
Merger Subsidiary surviving as an indirect wholly owned subsidiary of New
Charter;

 

WHEREAS, the Company has entered into an Investment Agreement with Charter and
New Charter, dated May 23, 2015 (the “Charter Investment Agreement”), pursuant
to which New Charter will issue and sell to the Company, and the Company will
purchase, shares of New Charter’s Class A common stock, par value $0.001 per
share, for a purchase price set forth in such agreement (the “New Charter
Investment”);

 

WHEREAS, Purchasers and Liberty Interactive Corporation, a Delaware corporation
(“LIC”), have entered into an Amended and Restated Assignment and Assumption
Agreement, entered into concurrently herewith (the “LIC Assignment Agreement”),
pursuant to which Purchasers have agreed to purchase, and LIC has agreed to
assign its rights and obligations to purchase under that certain Amended and
Restated Investment Agreement, dated as of May 28, 2015, by and among the
Company, LIC and the other parties thereto, certain shares of Company Stock (the
“Assignee Purchased Shares”);

 

--------------------------------------------------------------------------------


 

WHEREAS, Purchasers and the Company have entered into an amended and restated
letter agreement, dated May 28, 2015, pursuant to which, Purchasers has agreed
to vote with respect to all shares of common stock of Target, $0.01 par value
per share, owned by Purchasers on any record date for, to the fullest extent
that such shares are entitled to be voted at the time of any vote or action by
written consent, in favor of, among other thing, the adoption of the Mergers
Agreement;

 

WHEREAS, subject to the terms and conditions of this Agreement, Purchasers
desire to purchase, and the Company desires to issue and sell to Purchasers,
shares of Company Stock, for an aggregate purchase price of four hundred million
dollars ($400,000,000) (the “Initial Commitment Amount”);

 

WHEREAS, the Company has entered into Other Investment Agreements with certain
other equity financing sources providing for the issuance and sale by the
Company to such other equity financing sources of shares of Company Stock, with
the proceeds of such sales to be utilized for the New Charter Investment; and

 

WHEREAS, the Board of Directors of the Company or a duly authorized committee
thereof has determined that it is in the best interests of the Company and its
stockholders to enter into this Agreement and consummate the transactions
contemplated hereby.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and for the mutual promises
contained in this Agreement and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be bound, the
parties hereby agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE OF PURCHASED SHARES

 

SECTION 1.1                     Purchase and Sale of the Purchased Shares.

 

(a)         Upon the terms and subject to the conditions set forth herein, at
the Closing:

 

(i)                                     Purchasers shall subscribe for and
purchase, and the Company shall issue and sell to Purchasers, the Purchased
Shares, free and clear of any Lien (other than any restrictions created by
either Purchaser, and any restrictions on transfer arising under the Securities
Act and state securities Laws); and

 

(ii)                                  The allocation of the Purchased Shares
between Purchasers shall be determined by Purchasers in their sole discretion
prior to the Closing, in which case the assignment of the rights, benefits and
obligations of such Purchasers with respect to the Purchased Shares shall be to
such Purchasers in accordance with such allocation (and the rights, benefits and
obligations shall be several and not joint as between Purchasers on that basis)
(such allocation, the “Purchaser Allocation”).  No later than three (3) Business
Days prior to the Closing, Purchasers shall deliver the Purchaser Allocation to
the

 

2

--------------------------------------------------------------------------------


 

Company.  Pending the effectiveness of any Purchaser Allocation, Purchaser 1
shall be deemed to have been allocated 77.32% of the Purchased Shares and the
associated rights, benefits and obligations with respect thereto and Purchaser 2
shall be deemed to have been allocated 26.68% of the Purchased Shares and the
associated rights, benefits and obligations with respect thereto.

 

(b)         The closing of the purchase of the Purchased Shares (the “Closing”)
shall take place on the Closing Date after the satisfaction or, subject to
applicable Law, waiver of the conditions set forth in Articles V and VI hereof
(other than those conditions that by their terms are to be satisfied at the
Closing, but subject to the satisfaction of those conditions), or on such other
date as Purchasers and the Company may mutually agree.  The Closing shall be
held at the offices of Baker Botts L.L.P., 30 Rockefeller Plaza, New York, New
York 10112, at 9:00 a.m., New York City time, on the Closing Date, or at such
place and time as Purchasers and the Company shall agree.  Notwithstanding the
foregoing, to the extent that any conditions to Closing set forth in Article V
fail to be satisfied or waived with respect to any individual Purchaser on the
Closing Date, the Closing shall occur as contemplated under this
Section 1.1(b) with respect to each other Purchaser.

 

(c)          Two (2) Business Days prior to the Closing Date, the Company shall
deliver to each Purchaser a statement setting forth the wire transfer
instructions for delivery of its respective portion of the Aggregate Purchase
Price.

 

(d)         At the Closing the Company shall (i) issue and deliver to each
Purchaser (as provided in Section 1.1(e) below) its Purchased Shares, upon
payment of its respective portion of the Aggregate Purchase Price by wire
transfer of immediately available funds on the Closing Date and (ii) unless the
Company has timely delivered a No-FIRPTA Notice, deliver a certificate of the
Company (a “FIRPTA Certificate”), duly executed by an officer of the Company, to
each Purchaser representing that it is not a United States real property holding
corporation, as defined in Internal Revenue Code section 897(c)(2) (“USRPHC”),
and it has no plan or intention to become a USRPHC.

 

(e)          Each Purchaser’s portion of the Purchased Shares shall be delivered
by the Company to such Purchaser on the Closing Date, against payment of such
Purchaser’s respective portion of the Aggregate Purchase Price, in
uncertificated form through the Direct Registration System (the “Book-Entry
System”) of Computershare Inc., the Company’s transfer agent for the Series C
Common Stock (“Computershare”).  The Company shall cause each Purchaser to
receive on the Closing Date a written confirmation from Computershare of the
restricted book position created through the Book-Entry System for the account
of such Purchaser (a “Restricted Book Position”), setting forth the Purchased
Shares issued in the name of such Purchaser.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

PROXY MATERIALS AND STOCKHOLDERS MEETING

 

SECTION 2.1                     Proxy Statement.

 

(a)         Reasonably promptly after the date hereof, the Company shall prepare
and file with the SEC a proxy statement on Schedule 14A for a special meeting of
its stockholders (as amended or supplemented, the “Proxy Statement”).  The
Company shall include in the Proxy Statement a solicitation relating to the
approval, for purposes of Rule 5635(a) of the NASDAQ Stock Market Rules, of the
issuance of the shares of Series C Common Stock as contemplated hereby to each
Purchaser and each equity financing source party under the Other Investment
Agreements (the “Stockholder Approval”).  Each Purchaser and its Affiliates
shall promptly furnish to the Company such information regarding such Purchaser
and its Affiliates as shall be required to be included in the Proxy Statement
pursuant to the Exchange Act.  Prior to filing the Proxy Statement or any
amendment or supplement thereto, the Company shall provide each Purchaser with
reasonable opportunity to review and comment on such proposed filing solely with
respect to the Stockholder Approval and any information relating to such
Purchaser.  If at any time prior to the Closing Date, any information should be
discovered by any party hereto that should be set forth in an amendment or
supplement to the Proxy Statement so that the Proxy Statement would not include
any misstatement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, the party that
discovers such information shall promptly notify the other parties hereto and,
to the extent required by applicable Law, an appropriate amendment or supplement
describing such information shall be promptly filed by the Company with the SEC
and, to the extent required by applicable Law, disseminated by the Company to
the stockholders of the Company.

 

(b)         The Company shall promptly notify each Purchaser of the receipt of
any comments from the SEC or the staff of the SEC and of any request by the SEC
or the staff of the SEC for amendments or supplements to the Proxy Statement or
for additional information and shall supply each Purchaser with copies of all
correspondence between it or any of its representatives, on the one hand, and
the SEC or the staff of the SEC, on the other hand, with respect to the Proxy
Statement.

 

(c)          The Company shall mail the Proxy Statement to the holders of its
Series A common stock, par value $0.01 per share (the “Series A Common Stock”),
and Series B common stock, par value $0.01 per share (the “Series B Common
Stock”), and the Series C Common Stock (together with the Series A Common Stock
and the Series B Common Stock, the “Common Stock”) in accordance with customary
practice after the SEC’s review of the Proxy Statement is completed.

 

SECTION 2.2                     Stockholders Meeting.  The Company shall, in
accordance with customary practice, duly call, give notice of, convene and hold
a special meeting of its stockholders (the “Stockholders Meeting”).  A proposal
relating to the approval, for purposes of Rule 5635(a) of the NASDAQ Stock
Market Rules, of the issuance of the shares of Series C Common Stock as
contemplated hereby to each Purchaser and each equity financing source party
under the Other Investment Agreements shall be presented to the stockholders of
the Company at the Stockholders Meeting for approval.  Subject to the fiduciary
duties of the Company’s directors under Delaware Law as determined by a majority
of such directors after consultation with its outside legal counsel, the Board
of Directors of the Company will recommend that the stockholders of the
Company’s Series A Common Stock and Series B Common Stock vote at the

 

4

--------------------------------------------------------------------------------


 

Stockholders Meeting in favor of such proposal, and the Company will use
reasonable best efforts to solicit from such stockholders proxies in favor of
such proposal.  It is understood and agreed that if a Vote Failure Event occurs,
each Purchaser shall, in lieu of acquiring the applicable number of shares of
Series C Common Stock under this Agreement, instead acquire an equivalent number
of shares of Preferred Stock on the terms and subject to the conditions
contained herein (other than the rights and obligations included under
Section 9.1).

 

SECTION 2.3                     Publicity.  No press release or public
announcement concerning this Agreement or the transactions contemplated hereby
will be issued by any Purchaser or any of its Affiliates, without the prior
consent of the Company, which consent shall not be unreasonably withheld,
conditioned or delayed except as such release or announcement may be required by
applicable Law or the rules of, or listing agreement with, any national
securities exchange on which the securities of such Person or any of its
Affiliates are listed or traded, in which case, the Person required to make the
release or announcement will, to the extent practicable, allow the other party
reasonable time to comment on such release or announcement in advance of such
issuance.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

SECTION 3.1                     Representations and Warranties of the Company. 
The Company hereby represents and warrants to each Purchaser that:

 

(a)         The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.  The
Company has all requisite corporate power and authority to execute and deliver
this Agreement, and to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
and no other corporate proceedings on the part of the Company are necessary to
authorize the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by the Company and,
assuming due authorization, execution and delivery hereof by each Purchaser,
such agreement constitutes a legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(b)         The only vote of the holders of any class or series of capital stock
of the Company required to approve the issuance of the shares of Series C Common
Stock contemplated hereby is the approval of the Stockholder Approval by a
majority of the aggregate voting power represented by the shares of Series A
Common Stock and Series B Common Stock present and entitled to vote at the
Stockholders Meeting or any adjournment or postponement thereof.  No other
approval of the stockholders of the Company is required to consummate any of the
transactions contemplated hereby.

 

5

--------------------------------------------------------------------------------


 

(c)          The Purchased Shares will be, duly authorized, validly issued,
fully paid and non-assessable.  The Purchased Shares will not be issued in
violation of any preemptive rights or any rights of first offer, first refusal,
tag-along rights or other similar rights or restrictions in favor of any other
person, and each Purchaser will acquire its portion of the Purchased Shares free
and clear of any Lien (other than any restrictions created by such Purchaser,
and any restrictions on transfer arising under the Securities Act and state
securities Laws).

 

(d)         The issue and sale of the Purchased Shares and the compliance by the
Company with all of the provisions of this Agreement and the consummation of the
transactions herein contemplated will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
(i) any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject,
(ii) any provisions of the Restated Certificate of Incorporation of the Company
or the Bylaws of the Company or (iii) assuming the accuracy of, and Purchaser’s
compliance with, the representations, warranties and agreements of Purchaser
herein, any statute or any order, rule or regulation of any Governmental Entity
having jurisdiction over the Company or any of its subsidiaries or any of their
respective properties, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, reasonably be expected to (x) prevent or materially impair or
delay the performance by the Company of its obligations under this Agreement or
the consummation of the transactions contemplated hereby, or (y) impair any
Purchaser’s full rights of ownership to its portion of the Purchased Shares; and
no consent, approval, authorization, order, registration or qualification of or
with any such Governmental Entity is required for the issue and sale of the
Purchased Shares or the consummation by the Company of the transactions
contemplated by this Agreement.

 

(e)          The forms, reports, statements, schedules and other materials the
Company was required to file with the SEC pursuant to the Exchange Act or other
federal securities Laws since October 24, 2014 (the “Exchange Act Reports”),
when they were filed with the SEC, conformed in all material respects to the
applicable requirements of the Exchange Act and the applicable rules and
regulations of the SEC thereunder; and as of the date hereof, no such documents
were filed with the SEC since the SEC’s close of business on the Business Day
immediately prior to the date of this Agreement.  The Exchange Act Reports did
not, as of their respective dates, contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(f)           None of the information contained in the Proxy Statement will at
the time of the mailing of the Proxy Statement to the stockholders of the
Company, at the time of any amendments thereof or supplements thereto and at the
time of the Stockholders Meeting, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided that no representation is
made by the Company with respect to statements made or incorporated by

 

6

--------------------------------------------------------------------------------


 

reference therein based on information supplied in writing by any Purchaser or
any of its respective Affiliates.  The Proxy Statement will comply as to form in
all material respects with the Exchange Act.

 

(g)          As of the date hereof, except as set forth in the Company’s SEC
Filings, there is no action, suit, investigation or proceeding pending or, to
the knowledge of the Company, threatened against the Company or any of its
Affiliates that (1) could be material to the Company’s business, operations or
financial results after taking into account the value of the shares of Charter’s
Class A common stock, par value $.001 per share owned by the Company and the
Company’s cash, or (2) questions the validity of this Agreement, the
transactions contemplated hereby, the Purchased Shares or any action to be taken
by the Company pursuant hereto, which could reasonably be expected to
(i) prevent or materially impair or delay the performance by the Company of its
obligations under this Agreement or the consummation of the transactions
contemplated hereby, or (ii) impair Purchaser’s full rights of ownership to the
Purchased Shares.

 

(h)         Assuming the accuracy of, and each Purchaser’s compliance with, the
representations, warranties and agreements of such Purchaser herein, no
registration under the Securities Act of the offer and sale of the Purchased
Shares in accordance with the terms of this Agreement is required.

 

SECTION 3.2                     Representations and Warranties of Purchasers. 
Each Purchaser hereby represents and warrants to the Company (as to itself)
that:

 

(a)         Such Purchaser has been duly incorporated or organized, as
applicable, and is validly existing and in good standing under the Laws of the
jurisdiction of its formation.  Such Purchaser has all requisite corporate or
other power and authority to execute and deliver this Agreement, and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery by such Purchaser of this Agreement and the
consummation by such Purchaser of the transactions contemplated hereby have been
duly authorized by all necessary corporate or other action and no other
corporate or other proceedings on the part of such Purchaser are necessary to
authorize the execution, delivery and performance by such Purchaser of this
Agreement or the consummation by such Purchaser of the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by such Purchaser
and, assuming due authorization, execution and delivery hereof by the Company,
such agreement constitutes a legal, valid and binding obligation of such
Purchaser, enforceable in accordance with its terms, subject, as to enforcement,
to bankruptcy, insolvency, reorganization and other Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

(b)         Such Purchaser’s compliance with all of the provisions of this
Agreement and the consummation of the transactions herein contemplated will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, (i) any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which it or any of
its subsidiaries is a party or by which it or any of its subsidiaries is bound
or to which any of its or its subsidiaries’ property or assets is subject,
(ii) any provisions of

 

7

--------------------------------------------------------------------------------


 

such Purchaser’s organizational documents or (iii) any statute or any order,
rule or regulation of any Governmental Entity having jurisdiction over it or any
of its subsidiaries or any of their properties, except, in the case of clauses
(i) and (iii) above, for any such conflict, breach, violation or default that
would not, individually or in the aggregate, reasonably be expected to prevent
or materially impair or delay the performance by such Purchaser of its
obligations under this Agreement or the consummation of the transactions
contemplated hereby; and no consent, approval, authorization, order,
registration or qualification of or with any such Governmental Entity is
required for the consummation by such Purchaser of the transactions contemplated
by this Agreement.

 

(c)          None of the information supplied in writing by such Purchaser or
any of its Affiliates for inclusion in the Proxy Statement will at the time of
the mailing of the Proxy Statement to the stockholders of the Company, at the
time of any amendments thereof or supplements thereto and at the time of the
Stockholders Meeting, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(d)         Such Purchaser (i) is an “accredited investor” within the meaning of
the Securities Act, (ii) understands that the offer and sale of its portion of
the Purchased Shares pursuant to this Agreement is intended to be exempt from
the prospectus delivery and registration requirements under the Securities Act
and that any transaction advice of a Restricted Book Position (and the related
records of Computershare) will bear the legend set forth in Section 4.1 hereof,
(iii) has sufficient knowledge and experience in financial and business matters
so as to be capable of evaluating the merits and risks of its investment in its
portion of the Purchased Shares, (iv) is acquiring its portion of the Purchased
Shares for its own account, for investment and not with a view to the public for
resale or distribution thereof in violation of any federal, state or foreign
securities law, (v) understands that its portion of the Purchased Shares will be
offered and sold in a transaction exempt from the registration or qualification
requirements of the Securities Act and applicable state securities Laws, and
that such securities must be held indefinitely unless a subsequent disposition
thereof is registered or qualified under the Securities Act and applicable state
securities Laws or is exempt from such registration or qualification and (vi) is
capable of bearing the economic risk of (A) an investment in its portion of the
Purchased Shares and (B) a total loss in respect of such investment.

 

(e)          Such Purchaser will have on the Closing Date sufficient funds to
purchase its portion of the Purchased Shares.

 

ARTICLE IV

 

RESTRICTIONS ON TRANSFER; COMPLIANCE WITH SECURITIES ACT

 

SECTION 4.1                     Restrictive Legend.  Any transaction advice from
Computershare (or any successor transfer agent) with respect to a Restricted
Book Position, including as to any securities issued in respect of Purchased
Shares upon any stock split, stock dividend, recapitalization, merger,
consolidation or similar event, shall bear a legend or notation in

 

8

--------------------------------------------------------------------------------


 

substantially the following form (in addition to any legends or notations
required under applicable state securities Laws):

 

“THE SECURITIES SHOWN ON THIS REPORT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND, UNLESS SO REGISTERED, THEY MAY NOT BE SOLD, OFFERED FOR SALE,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.”

 

Each Purchaser consents to the Company giving instructions to its transfer agent
which implement the restrictions on transfer established in this Article.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO ISSUE THE PURCHASED
SHARES

 

The obligations of the Company to issue the applicable portion of the Purchased
Shares to each Purchaser and consummate the transactions contemplated by
Article I of this Agreement on the Closing Date with respect to such Purchaser
shall be subject to the satisfaction or waiver at the Closing by the Company of
the following conditions:

 

SECTION 5.1                     Representations and Warranties; Covenants and
Agreements.

 

(a)         The representations and warranties of such Purchaser contained in
this Agreement and in any certificate or document executed and delivered by such
Purchaser pursuant to this Agreement, in each case, without giving effect to any
limitation as to materiality set forth herein or therein, shall be true and
accurate in all material respects on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date, except for those
representations and warranties which address matters only as of a particular
date, which representations and warranties, without giving effect to any
limitation as to materiality set forth herein or therein, shall have been true
and correct in all material respects as of such particular date, and the Company
shall have received a certificate, dated the Closing Date, signed by such
Purchaser to such effect.

 

(b)         Such Purchaser shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by such Purchaser on or prior to the Closing Date and
the Company shall have received a certificate, dated the Closing Date, signed by
such Purchaser to such effect.

 

9

--------------------------------------------------------------------------------


 

SECTION 5.2                     Illegality.  There shall not be in effect any
statute, rule, regulation or order of any Governmental Entity that prohibits or
makes illegal the transactions contemplated by Article I of this Agreement.

 

SECTION 5.3                     Litigation.  There shall be no litigation
pending or threatened by any Governmental Entity that seeks to enjoin, restrain
or prohibit the consummation of the transactions contemplated by Article I of
this Agreement.

 

SECTION 5.4                     Payment for the Purchased Shares.  Such
Purchaser shall have made payment of its portion of the Aggregate Purchase Price
for its portion of the Purchased Shares, as provided herein.

 

SECTION 5.5                     The Mergers Agreement.  Each condition set forth
in Sections 9.01, 9.02 and 9.03 of the Mergers Agreement to the obligations of
each of the parties to the Mergers Agreement to effect the transactions
contemplated by the Mergers Agreement at the closing thereof has been satisfied
or is capable of being satisfied at the closing of the Mergers Agreement and the
closing of the transactions contemplated by the Mergers Agreement shall have
occurred.  For the avoidance of doubt, the waiver of any condition shall have no
bearing on the determination of whether any condition set forth in the Mergers
Agreement has been satisfied.

 

SECTION 5.6                     Charter Investment Agreement.  The closing of
the transactions contemplated by the Charter Investment Agreement shall have
occurred.

 

ARTICLE VI

 

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF EACH PURCHASER TO PURCHASE ITS
PORTION OF THE PURCHASED SHARES

 

The obligations of each Purchaser to purchase its respective portion of the
Purchased Shares from the Company and consummate the transactions contemplated
by Article I of this Agreement on the Closing Date shall be subject to the
satisfaction or waiver at the Closing by such Purchaser of the following
conditions:

 

SECTION 6.1                     Representations and Warranties; Covenants and
Agreements.

 

(a)         The representations and warranties of the Company contained in this
Agreement and in any certificate or document executed and delivered by the
Company pursuant to this Agreement, in each case, without giving effect to any
limitation as to materiality set forth herein or therein, shall be true and
accurate in all material respects on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date, except for those
representations and warranties which address matters only as of a particular
date, which representations and warranties shall, without giving effect to any
limitation as to materiality set forth herein or therein, have been true and
correct in all material respects as of such particular date, and such Purchaser
shall have received a certificate, dated the Closing Date, signed by the Company
to such effect.

 

(b)         The Company shall have performed and complied in all material
respects with

 

10

--------------------------------------------------------------------------------


 

all covenants and agreements required by this Agreement to be performed or
complied with by the Company on or prior to the Closing Date and such Purchaser
shall have received a certificate, dated the Closing Date, signed by the Company
to such effect.

 

SECTION 6.2                     No Material Adverse Change.  No event,
circumstance, change or effect shall have occurred which has had or would be
reasonably expected to have a Material Adverse Effect.

 

SECTION 6.3                     Illegality.  There shall not be in effect any
Law, statute, rule, regulation or order of any Governmental Entity that
prohibits or makes illegal the transactions contemplated by Article I of this
Agreement.

 

SECTION 6.4                     Litigation. There shall be no litigation pending
or threatened by any Governmental Entity that seeks to enjoin, restrain or
prohibit the consummation of the transactions contemplated by Article I of this
Agreement.

 

SECTION 6.5                     Delivery of the Purchased Shares.  The Company
shall have delivered or caused to be delivered to such Purchaser its portion of
the Purchased Shares, as provided in Article I of this Agreement.

 

SECTION 6.6                     The Mergers Agreement.  The closing of the
transactions contemplated by the Mergers Agreement shall have occurred.

 

SECTION 6.7                     Charter Investment Agreement.  The closing of
the transactions contemplated by the Charter Investment Agreement shall have
occurred.

 

ARTICLE VII

 

TERMINATION

 

SECTION 7.1                     Termination of Agreement.  This Agreement may be
terminated prior to the Closing as follows:

 

(a)         as to any Purchaser, by mutual written consent of the Company and
such Purchaser;

 

(b)         as to any Purchaser, by the Company if a breach of any
representation or warranty or failure to perform any covenant or agreement on
the part of such Purchaser set forth in this Agreement shall have occurred that
would cause any of the conditions to Closing set forth in Article V not to be
satisfied (or capable of being satisfied) at the Closing;

 

(c)          as to any Purchaser, by such Purchaser or the Company if the
Closing Date shall not have occurred on or before the second (2nd) anniversary
of the date of the Mergers Agreement (the “Termination Date”); provided,
however, that the right to terminate this Agreement pursuant to this
Section 7.1(c) shall not be available to the party seeking to terminate if any
action of such party or the failure of such party to perform any of its
obligations under this Agreement required to be performed at or prior to the
Closing Date has been the primary

 

11

--------------------------------------------------------------------------------


 

cause of the failure of the Closing Date to occur on or before the Termination
Date and such action or failure to perform constitutes a breach of this
Agreement;

 

(d)         as to any Purchaser, by such Purchaser by delivering written notice
of such termination within fifteen (15) days following the occurrence of a
Modification Event;

 

(e)          as to any Purchaser, by such Purchaser upon the enactment or entry
of any order (whether preliminary or permanent but not a temporary restraining
order) by any federal, state or local court or other Governmental Entity of
competent jurisdiction in connection with any litigation, action, suit, hearing
or adversarial proceeding (whether civil, criminal or administrative) by the
Company or any of its Affiliates against such Purchaser or any Related Party (as
defined below) thereof relating to this Agreement, the Mergers Agreement, the
New Charter Investment or any of the transactions contemplated hereby or
thereby;

 

(f)           as to any Purchaser, by such Purchaser or the Company if there
shall be in effect a final non-appealable order of a Governmental Entity of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions between such Purchaser and the Company
contemplated by Article I hereof; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not non-appealable (and
pursue such appeal with reasonable diligence); or

 

(g)          the termination of the Mergers Agreement in accordance with its
terms.

 

SECTION 7.2                     Effect of Termination.  In the event of
termination of this Agreement as provided in Section 7.1, written notice thereof
shall be given to the other parties, the rights and obligations of the parties
as to which such termination is effective under this Agreement (to the extent
any such rights and obligations remain unsatisfied as of such date) shall become
null and void, and the purchase of the portion of the Purchased Shares by the
applicable Purchaser hereunder shall be abandoned, without further action by
such Purchaser or the Company.  In the event that this Agreement is terminated
as provided herein, then each of the parties as to which such termination is
effective shall be relieved of their duties and obligations with respect to the
purchase of the portion of the Purchased Shares by the applicable Purchaser
arising under this Agreement after the date of such termination and such
termination shall be without Liability to such Purchaser or the Company;
provided, however, that nothing in this Section 7.2 shall relieve any Purchaser
or the Company of any Liability for a breach of this Agreement.

 

ARTICLE VIII

 

PRE-CLOSING COVENANTS

 

SECTION 8.1                     Non-Reliance.  Each Purchaser acknowledges and
agrees that: (i) the Company and its Affiliates and their respective directors,
officers, employees, partners, members, shareholders and agents (collectively,
the “Company Affiliates”) may be, and such Purchaser is proceeding on the
assumption that the Company Affiliates are, in possession of material,
non-public information concerning the Company and its Affiliates (the
“Information”),

 

12

--------------------------------------------------------------------------------


 

which is not or may not be known to such Purchaser; (ii) no Company Affiliate
has made, and such Purchaser disclaims the existence of or its reliance on, any
representation by a Company Affiliate concerning the Company or the transactions
contemplated hereby (except for the representations and warranties set forth in
this Agreement); (iii) such Purchaser is not relying on any disclosure or
non-disclosure of the Information made or not made, or the completeness thereof,
in connection with or arising out of the transactions contemplated hereby, and
therefore has no claims against any Company Affiliate with respect thereto;
(iv) if any such claim may exist, such Purchaser, recognizing its disclaimer of
reliance and the Company’s reliance on such disclaimer as a condition to
entering into this Agreement and the transactions contemplated hereby, covenants
and agrees not to assert it against any Company Affiliate; and (v) the Company
shall have no Liability, and such Purchaser waives and releases any such claim
that it might have against any Company Affiliate, whether under applicable
securities Law or otherwise, based on a Company Affiliate’s knowledge,
possession or non-disclosure to such Purchaser of the Information.

 

SECTION 8.2                     Reasonable Best Efforts.  Each party hereto
shall cooperate with the other parties and use its respective commercially
reasonable best efforts to promptly take, or cause to be taken, all actions, and
do, or cause to be done, all things, necessary, proper or advisable to cause the
conditions to Closing to be satisfied as promptly as practicable and to
consummate and make effective, in the most expeditious manner practicable, the
transactions and perform the covenants contemplated by this Agreement.

 

SECTION 8.3                     Other Rights.  The Company agrees that in the
event the Company enters into any Other Investment Agreement, the economic and
other material terms of such agreement, taken as a whole, shall be the same as,
or less favorable to, the equity financing source party to the Other Investment
Agreement, compared to the economic and other material terms, taken as a whole,
granted to Purchasers pursuant to this Agreement.

 

SECTION 8.4                     Use of Proceeds.  The Company shall use the
proceeds of the Aggregate Purchase Price for the New Charter Investment.

 

SECTION 8.5                     Commitment Reduction Election.  The Company
shall provide notice promptly to each Purchaser of its determination to effect a
Commitment Reduction Election, but in no event later than the ninetieth (90th)
day prior to the Company’s good faith estimate of the Closing Date.

 

SECTION 8.6                     Notice.  The Company shall use its reasonable
best efforts to provide written notice to each Purchaser no less than ten
(10) days prior to the expected Closing Date.

 

SECTION 8.7                     FIRPTA Representation.  At least fifteen (15)
Business Days prior to the Closing Date, the Company will give notice to each
Purchaser if the Company will not be able to deliver the FIRPTA Certificate at
Closing (the “No-FIRPTA Notice”).  If the Company gives the Purchaser a
No-FIRPTA Notice, the Purchaser may elect, by written notice to the Company at
least five (5) Business Days prior to the Closing Date, to reduce the number of
Purchased Shares acquired at the Closing to the largest number of Purchased
Shares that will result in no portion of the Purchased Shares being treated as a
“United States real property

 

13

--------------------------------------------------------------------------------


 

interest” within the meaning of Internal Revenue Code section 897(c) and the
Treasury regulations promulgated thereunder on the date of the Closing, and the
Aggregate Purchase Price shall be correspondingly reduced.

 

ARTICLE IX

 

REGISTRATION RIGHTS

 

SECTION 9.1                     Registration Rights.

 

(a)                                 Demand Registrations.

 

(i)                                     Subject to the terms and conditions of
this Agreement, at any time following the Closing Date, each Purchaser may
request the Company to register under the Securities Act all or any portion of
the Registrable Securities held by such Purchaser for sale in the manner
specified in such notice, provided that the aggregate offering price, as such
amount is determined on the cover page of the Registration Statement, shall not
be less than $250,000,000.  Such request shall specify the intended method of
disposition thereof by such Purchaser, including whether (A) the registration
requested is for an underwritten offering and (B) the Registration Statement
covering such Registrable Securities shall be on Form S-3 (subject to
Section 9.1(a)(iii)).  If the Company is requested to file a registration on
Form S-3 and the Company is then ASR Eligible, the Company shall use
commercially reasonable best efforts to cause the Registration Statement to be
an ASRS. In the event that any registration pursuant to this
Section 9.1(a) shall be, in whole or in part, an underwritten public offering of
Common Stock, the number of shares of Registrable Securities to be included in
such an underwriting may be reduced if and to the extent that the managing
underwriter shall be of the opinion that such inclusion would adversely affect
the marketing of the securities therein (an “Underwriter Cutback”). Such
Purchaser may revoke a request pursuant to this Section 9.1(a)(i) prior to the
effective date of the corresponding Registration Statement; provided, that such
request shall count as one of such Purchaser’s demand requests referred to in
Section 9.1(a)(ii) unless such Purchaser reimburses the Company for all
out-of-pocket expenses (including Registration Expenses) incurred by the Company
relating to such Registration Statement; provided, further, if such Purchaser
revokes a demand pursuant to this Section 9.1(a)(i) within twenty-four (24)
hours after notice in writing to such Purchaser of an Underwriter Cutback,
(1) such request shall not count as one of its demand requests pursuant to
Section 9.1(a)(ii) and (2) such Purchaser will not be obligated to reimburse the
Company for any of its out-of-pocket expenses, including Registration Expenses.

 

(ii)                                  Following receipt of any notice under this
Section 9.1(a), the Company shall use commercially reasonable best efforts to
register under the Securities Act, for public sale in accordance with the method
of disposition specified in such notice from such Purchaser, the number of
shares of Registrable Securities specified in such notice.  If such method of
disposition shall be an underwritten public offering, such Purchaser may
designate the managing underwriter or co-managing underwriter of such offering,
subject to the approval of the Company, which approval shall not be unreasonably

 

14

--------------------------------------------------------------------------------


 

withheld or delayed.  Each Purchaser shall have two (2) demand registrations
pursuant to this Section 9.1(a); provided, however, that the Company shall not
be obligated to effect more than one such registration in any one hundred eighty
(180)-day period; provided, further, that such obligation shall be deemed
satisfied only when a Registration Statement covering all shares of Registrable
Securities specified in notices received as aforesaid, for sale in accordance
with the method of disposition specified by such Purchaser, shall have become
effective and, (A) if such method of disposition is a firm commitment
underwritten public offering, all such shares shall have been sold pursuant
thereto and (B) in any other case, such Registration Statement shall have
remained effective throughout the Effectiveness Period.

 

(iii)                               From and after the date hereof, the Company
shall use its commercially reasonable best efforts to qualify under the
provisions of the Securities Act, and thereafter, to continue to qualify at all
times, for registration on Form S-3 or any successor thereto.  Demand
registrations pursuant to this Section 9.1(a) shall be on Form S-3 or any
similar short-form Registration Statement, if available.  In the event the
Company fails to qualify, the Company shall be required to effect demand
registrations pursuant to this Section 9.1(a) on Form S-1 or any successor
thereto to the same extent as the Company would be required to effect demand
registrations on Form S-3.

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, the Company shall be entitled, by providing written
notice to any Purchaser, to require such Purchaser to suspend the use of the
Prospectus for sales of Registrable Securities under the Registration Statement
for a reasonable period of time not to exceed one hundred twenty (120)
consecutive days or one hundred eighty (180) days in the aggregate in any
12-month period (a “Suspension Period”) if the Board of Directors of the Company
(or the executive committee thereof) determines that such use would (A) require
the public disclosure of material non-public information concerning any
transaction or negotiations involving the Company that would interfere with such
transaction or negotiations or (B) otherwise interfere with financing plans,
acquisition activities or business activities of the Company, provided, that, if
at the time of receipt of such notice such Purchaser shall have sold Registrable
Securities (or have signed a firm commitment underwriting agreement with respect
to the purchase of such shares) and the reason for the Suspension Period is not
of a nature that would require a post-effective amendment to the Registration
Statement, then the Company shall use its commercially reasonable best efforts
to take such action as to eliminate any restriction imposed by federal
securities Laws on the timely delivery of such shares.  Immediately upon receipt
of such notice, such Purchaser shall discontinue the disposition of Registrable
Securities under such Registration Statement and Prospectus relating thereto
until such Suspension Period is terminated.  The Company agrees that it will
terminate any such Suspension Period as promptly as reasonably practicable and
will promptly notify such Purchaser of such termination.  After the expiration
of any Suspension Period and without any further request from such Purchaser,
the Company shall as promptly as reasonably practicable prepare a post-effective
amendment or supplement to the Registration Statement or the Prospectus, or any
document incorporated therein by reference, or file any other required document
so that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the Prospectus will not include an untrue statement of a
material fact or omit to state any

 

15

--------------------------------------------------------------------------------


 

material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. If a Suspension Period
occurs during the Effectiveness Period for a Registration Statement, such
Effectiveness Period shall be extended for a number of days equal to the total
number of days during which the distribution of Registrable Securities is
suspended under this Section 9.1(a)(iv). If the Company notifies any Purchaser
of a Suspension Period with respect to a Registration Statement requested
pursuant to Section 9.1(a) that has not yet been declared effective, (i) such
Purchaser may by notice to the Company withdraw such request without such
request counting as one of such Purchaser’s demand requests under
Section 9.1(a)(ii) and (ii) such Purchaser will be not obligated to reimburse
the Company for any of its out-of-pocket expenses, including Registration
Expenses.

 

(v)                                 The Company shall be entitled to include in
any Registration Statement referred to in this Section 9.1(a), for sale in
accordance with the method of disposition specified by such Purchaser, shares of
Common Stock to be sold by the Company for its own account (to the extent that
the inclusion of such shares by the Company shall not adversely affect the
offering), and shall not, without the prior consent of such Purchaser, be
entitled to include shares held by any persons other than such Purchaser and its
Affiliates.  The Registrable Securities of such Purchaser shall have priority
for inclusion in any firm commitment underwritten offering, ahead of all
Registrable Securities held by other holders included in such offering, in any
Underwriter Cutback.

 

(b)                                 Piggyback Registration.  Subject to the
terms and conditions of this Agreement, if the Company at any time following the
Closing Date (other than pursuant to Section 9.1(a)) proposes to register any of
its securities under the Securities Act for sale to the public, whether for its
own account or for the account of other security holders or both (except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Registrable Securities for sale to the public), it
will give prompt written notice to each Purchaser of its intention to do so
(such notice to be given not less than ten (10) Business Days prior to the
anticipated filing date of the related Registration Statement).  Upon the
written request of any Purchaser, received by the Company within ten
(10) Business Days after the giving of any such notice by the Company, to
register any of its Registrable Securities, the Company will use commercially
reasonable best efforts to cause the Registrable Securities as to which
registration shall have been so requested to be included in the securities to be
covered by the Registration Statement proposed to be filed by the Company, all
to the extent required to permit the sale or other disposition by such Purchaser
or its Affiliates of such Registrable Securities so registered.  In the event
that any registration pursuant to this Section 9.1(b) shall be, in whole or in
part, an underwritten public offering of Common Stock, the number of shares of
Registrable Securities to be included in such an underwriting may be reduced
pursuant to an Underwriter Cutback.  In the event that the managing underwriter
or co-managing underwriters on behalf of all underwriters limits the number of
shares to be included in a registration pursuant to this Section 9.1(b), or
shall otherwise require a limitation of the number of shares to be included in
the registration, then the Company will include in such registration (i) first,
securities proposed by the Company to be sold for its own account and
(ii) second, shares of Registrable Securities requested to be included by such
Purchaser pursuant to this Section 9.1(b) and securities requested to be
included by any other holders of Registrable Securities, pro rata, based on the
number of Registrable Securities beneficially owned by such Purchaser and each
such other holder of

 

16

--------------------------------------------------------------------------------


 

Registrable Securities.  Notwithstanding the foregoing provisions, the Company
may withdraw any registration statement referred to in this
Section 9.1(b) without thereby incurring any Liability to any Purchaser or its
Affiliates.

 

(c)                                  Expenses.  Except as specifically provided
herein, all Registration Expenses incurred in connection with the registration
of the Registrable Securities shall be borne by the Company, and all Selling
Expenses shall be borne by the applicable Purchaser.

 

(d)                                 Procedures for Registration.  If and
whenever the Company is required by the provisions of Sections 9.1(a) or
9.1(b) to use commercially reasonable best efforts to effect the registration of
any shares of Registrable Securities under the Securities Act, the Company will,
as expeditiously as possible:

 

(i)                                     Prepare and promptly file with the SEC a
Registration Statement with respect to such securities and use commercially
reasonable best efforts to cause such Registration Statement to become and
remain effective for the period of the distribution contemplated thereby
(determined as hereinafter provided);

 

(ii)                                  Prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for the period specified in paragraph (i) above and comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement in accordance with
the applicable Purchaser’s or its Affiliates’ intended method of disposition set
forth in such Registration Statement for such period;

 

(iii)                               Furnish to the applicable Purchaser and the
underwriters such number of copies of the Registration Statement and the
Prospectus included therein (including each preliminary prospectus) as such
persons reasonably may request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration
Statement;

 

(iv)                              Use commercially reasonable best efforts to
register or qualify the Registrable Securities covered by such Registration
Statement under the securities or “blue sky” Laws of such jurisdictions as the
applicable Purchaser or, in the case of an underwritten public offering, the
managing underwriter reasonably shall request; provided, however, that the
Company shall not for any such purpose be required to qualify generally to
transact business as a foreign corporation in any jurisdiction where it is not
so qualified or to consent to general service of process in any such
jurisdiction;

 

(v)                                 Use commercially reasonable best efforts to
list the Registrable Securities covered by such Registration Statement with any
securities exchange on which the Series C Common Stock is then listed;

 

(vi)                              Provide a transfer agent and registrar for all
such Registrable Securities not later than the effective date of such
Registration Statement;

 

(vii)                           Immediately notify the applicable Purchaser, at
any time when a

 

17

--------------------------------------------------------------------------------


 

Prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus contained
in such Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing, and at the request of such Purchaser prepare
and furnish to such Purchaser a reasonable number of copies of a supplement to
or an amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such Prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;

 

(viii)                        If the offering is underwritten and at the request
of the applicable Purchaser, use commercially reasonable best efforts to furnish
on the date that Registrable Securities are delivered to the underwriters for
sale pursuant to such registration: (i) an opinion dated such date of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters and to such Purchaser, covering such matters as are typically
included in an opinion to underwriters for a comparable transaction, including
stating that such Registration Statement has become effective under the
Securities Act and that (A) to the knowledge of such counsel, no stop order
suspending the effectiveness thereof has been issued and no proceedings for that
purpose have been instituted or are pending or contemplated under the Securities
Act and (B) the Registration Statement, the related Prospectus and each
amendment or supplement thereof comply as to form in all material respects with
the requirements of the Securities Act (except that such counsel need not
express any opinion as to financial statements or financial or statistical data
contained therein) and (ii) a letter dated such date from the independent public
accountants retained by the Company, addressed to the underwriters and to such
Purchaser, stating that they are independent public accountants within the
meaning of the Securities Act and that, in the opinion of such accountants, the
financial statements of the Company included in the Registration Statement or
the Prospectus, or any amendment or supplement thereof, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act, and such letter shall additionally cover such other financial matters
(including information as to the period ending no more than five (5) Business
Days prior to the date of such letter) with respect to such registration as such
underwriters or such Purchaser may reasonably may request;

 

(ix)                              Use commercially reasonable best efforts to
cooperate with the applicable Purchaser and its Affiliates in the disposition of
the Registrable Securities covered by such Registration Statement;

 

(x)                                 In connection with the preparation and
filing of each Registration Statement registering Registrable Securities under
the Securities Act, and before filing any such Registration Statement or any
other document in connection therewith, give reasonable consideration to the
inclusion in such documents of any comments reasonably and timely made by the
applicable Purchaser or any of its legal counsel; participate in and make
documents available for the reasonable and customary due diligence review of

 

18

--------------------------------------------------------------------------------


 

underwriters during normal business hours, on reasonable advance notice and
without undue burden or hardship on the Company; provided that (i) any party
receiving confidential materials shall execute a confidentiality agreement on
customary terms if reasonably requested by the Company and (ii) the Company may
in its sole discretion restrict access to competitively sensitive or legally
privileged documents or information; and

 

(xi)                              Otherwise use commercially reasonable best
efforts to comply with the Securities Act, the Exchange Act and any other
applicable rules and regulations of the SEC and reasonably cooperate with the
applicable Purchaser in the disposition of its Registrable Securities in
accordance with the terms of this Agreement.  Such cooperation shall include the
endorsement and transfer of any certificates representing Registrable Shares (or
a book-entry transfer to similar effect) transferred in accordance with this
Agreement.

 

For purposes of Sections 9.1(d)(i) and 9.1(d)(ii) and of Section 9.1(a)(iv), the
period of distribution of Registrable Securities in a firm commitment
underwritten public offering shall be deemed to extend until each underwriter
has completed the distribution of all securities purchased by it, and the period
of distribution of Registrable Securities in any other registration shall be
deemed to extend until the earlier of the sale of all Registrable Securities
covered thereby and ninety (90) days after the effective date thereof (the
“Effectiveness Period”).  In connection with each registration hereunder, each
Purchaser and its Affiliates will timely furnish to the Company in writing such
information with respect to themselves and the proposed distribution by them as
reasonably shall be necessary in order to assure compliance with federal and
applicable state securities Laws.  In connection with each registration pursuant
to Sections 9.1(a) or 9.1(b) covering an underwritten public offering, the
Company and each Purchaser agree to enter into customary agreements (including
an underwriting or similar agreement) with the managing underwriter or
co-managing underwriters selected in the manner herein provided, in such form
and containing such provisions as are customary in the securities business for
such an arrangement between such underwriter and companies of the Company’s size
and investment stature.

 

The Company will use commercially reasonable best efforts to make available to
its security holders, as promptly as reasonably practicable, an earnings
statement (which need not be audited) covering the period of twelve (12) months
commencing upon the first disposition of Registrable Securities pursuant to a
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 of the SEC promulgated
thereunder.

 

(e)                                  Suspension of Sales.  Upon receipt of
notice from the Company pursuant to Section 9.1(d)(vii) the applicable Purchaser
shall immediately discontinue disposition of Registrable Securities pursuant to
the applicable Registration Statement and Prospectus relating thereto until such
Purchaser (A) has received copies of a supplemented or amended Prospectus or
prospectus supplement pursuant to Section 9.1(d)(vii) or (B) is advised in
writing by the Company that the use of the Prospectus and, if applicable,
prospectus supplement may be resumed, and, if so directed by the Company, such
Purchaser shall deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies then in such Purchaser’s

 

19

--------------------------------------------------------------------------------


 

possession, of the Prospectus and, if applicable, prospectus supplement covering
such Registrable Securities current at the time of receipt of such notice.  If
the Company shall give such notice with regards to any Registration Statement
requested pursuant to Section 9.1(a), the Effectiveness Period in respect of
such Registration Statement shall be extended by the number of days during the
period from and including the date such notice is given by the Company to the
date when the Company shall have (1) made available to the applicable Purchaser
a supplemented or amended Prospectus or prospectus supplement pursuant to
Section 9.1(d)(vii) or (2) advised such Purchaser in writing that the use of the
Prospectus and, if applicable, prospectus supplement may be resumed.

 

(f)                                   Free Writing Prospectuses.  Each Purchaser
shall not use any Free Writing Prospectus in connection with the sale of
Registrable Securities without the prior written consent of the Company.

 

(g)                                  Information.  It shall be a condition
precedent to the Company’s obligation to file a Registration Statement or any
prospectus supplement with the SEC that each Purchaser and its Affiliates shall
first furnish to the Company such information regarding such Purchaser, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be required to effect the registered offering of their
Registrable Securities under the Securities Act.

 

(h)                                 Indemnification.

 

(i)                                     The Company agrees to indemnify and hold
harmless each Purchaser named in a Registration Statement and each Person, if
any, that controls such Purchaser within the meaning of the Section 15 of the
Securities Act (each a “controlling person”) and the respective officers,
directors, stockholders, partners, members and Affiliates of such Purchaser and
each controlling person (each, a “Registration Rights Indemnitee”), to the
fullest extent lawful, from and against any and all Damages, directly or
indirectly caused by, relating to, arising out of, based upon or in connection
with (i) any untrue statement of material fact contained in any Disclosure
Package, any Registration Statement, any Prospectus, any Free Writing
Prospectus, or in any amendment or supplement thereto, or (ii) any omission to
state in any Disclosure Package, any Registration Statement, any Prospectus, any
Free Writing Prospectus, or in any amendment or supplement thereto, any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, that the Company shall not be liable to such Registration Rights
Indemnitee to the extent that any such Damage is directly caused by an untrue
statement or omission made in such Disclosure Package, Registration Statement,
Prospectus, Free Writing Prospectus, or any amendment or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Company by such Registration Rights Indemnitee and approved expressly for use
therein. This indemnity agreement shall be in addition to any Liability which
the Company may otherwise have.

 

(ii)                                  Each Purchaser named in a Registration
Statement agrees to indemnify the Company and its officers and directors and
each Person, if any, that controls the

 

20

--------------------------------------------------------------------------------


 

Company (each, a “Company Registration Rights Indemnitee”), against any and all
Damages directly caused by any untrue statement of material fact contained in
any Disclosure Package, any Registration Statement, any Prospectus, any Free
Writing Prospectus or any amendments or supplements thereto or any omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were made
not misleading, in each case, to the extent that such untrue statement or
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Purchaser and approved expressly for use
therein.

 

(iii)                               If the indemnification provided for in
Section 9.1(h)(i) or (ii)  is unavailable to a Registration Rights Indemnitee or
a Company Registration Rights Indemnitee, as applicable, with respect to any
Damages referred to therein or is insufficient to hold the Registration Rights
Indemnitee or Company Registration Rights Indemnitee, as applicable, harmless as
contemplated therein, then the Company or the applicable Purchaser, as
applicable, in lieu of indemnifying such Registration Rights Indemnitee or
Company Registration Rights Indemnitee, as applicable, shall contribute to the
amount paid or payable by such Registration Rights Indemnitee or Company
Registration Rights Indemnitee, as applicable, as a result of such Damages in
such proportion as is appropriate to reflect the relative fault of the
Registration Rights Indemnitee or the Company Registration Rights Indemnitee, as
applicable, on the one hand, and the Company or such Purchaser, as applicable,
on the other hand, in connection with the statements or omissions which resulted
in such Damages as well as any other relevant equitable considerations. The
relative fault of the Company or such Purchaser, as applicable, on the one hand,
and of the Registration Rights Indemnitee or Company Registration Rights
Indemnitee, as applicable, on the other hand, shall be determined by reference
to, among other factors, whether the untrue statement of a material fact or
omission to state a material fact relates to information supplied by or on
behalf of the Company or by or on behalf of the Registration Rights Indemnitee,
as applicable, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
the Company and such Purchaser agree that it would not be just and equitable if
contribution pursuant to this Section 9.1(h)(iii)  were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 9.1(h)(i).  No Registration
Rights Indemnitee or Company Registration Rights Indemnitee guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from the Company or such Purchaser, as
applicable, if the Company or such Purchaser, as applicable, was not guilty of
such fraudulent misrepresentation.

 

(i)                                     Notice of Reg Rights Claim.

 

(i)                                     As used in this Section 9.1(i), the term
“Reg Rights Claim” means a claim for indemnification by any Company Registration
Rights Indemnitee or any Registration Rights Indemnitee, as the case may be, for
Damages under Section 9.1(h) (such Person making a Reg Rights Claim, an “Reg
Rights Indemnified Person”).  A Company Registration Rights Indemnitee or a
Registration Rights Indemnitee may give notice of a

 

21

--------------------------------------------------------------------------------


 

Reg Rights Claim under this Agreement (and in the case of a Registration Rights
Indemnitee whether for its own Damages or for Damages incurred by any other
Registration Rights Indemnitee) pursuant to a written notice of such Reg Rights
Claim executed by the Company or the applicable Purchaser, as applicable (a
“Notice of Reg Rights Claim”), and delivered to the other of them (such
receiving party, the “Reg Rights Indemnifying Person”), within twenty (20) days
after such Reg Rights Indemnified Person becomes aware of the existence of any
potential claim by such Reg Rights Indemnified Person for indemnification under
Section 9.1(h), arising out of or resulting from any item indemnified pursuant
to the terms of Section 9.1(h)(i) or Section 9.1(h)(ii); provided, that, the
failure to timely give such notice shall not limit or reduce the Reg Rights
Indemnified Person’s right to indemnification hereunder unless (and then only to
the extent that) the Reg Rights Indemnifying Person’s defense of such Reg Rights
Claim is materially and adversely prejudiced thereby.

 

(ii)                                  Each Notice of Reg Rights Claim shall:
(A) state that the Reg Rights Indemnified Person has incurred or paid Damages in
an aggregate stated amount (where practicable) arising from such Reg Rights
Claim (which amount may be the amount of damages claimed by a third party in an
Action brought against any Reg Rights Indemnified Person based on alleged facts,
which if true, would give rise to Liability for Damages to such Reg Rights
Indemnified Person under Section 9.1(h); and (B) contain a brief description, in
reasonable detail (to the extent reasonably available to the Reg Rights
Indemnified Person), of the facts, circumstances or events giving rise to the
alleged Damages based on the Reg Rights Indemnified Person’s good faith belief
and knowledge thereof, including the identity and address of any third party
claimant (to the extent reasonably available to the Reg Rights Indemnified
Person).

 

(iii)                               Following delivery of the Notice of Reg
Rights Claim (or at the same time if the Reg Rights Indemnified Person so
elects) the Reg Rights Indemnified Person shall deliver copies of any demand or
complaint, the amount of Damages, the date each such item was incurred or paid,
or the basis for such anticipated Liability, and the specific nature of the
breach to which such item is related.

 

(j)                                    Defense of Third Party Reg Rights Claims.

 

(i)                                     Subject to the provisions hereof, the
Reg Rights Indemnifying Person on behalf of the Reg Rights Indemnified Person
shall have the right to elect to defend and control the defense of any
Third-Party Reg Rights Claim, and, as provided by Section 9.1(k), the costs and
expenses incurred by the Reg Rights Indemnifying Person in connection with such
defense (including reasonable attorneys’ fees, other professionals’ and experts’
fees and court or arbitration costs) shall be paid by the Reg Rights
Indemnifying Person.  The Reg Rights Indemnified Person (unless itself
controlling the Third-Party Reg Rights Claim in accordance with this
Section 9.1(j)) may participate, through counsel of its own choice and, except
as provided herein, at its own expense, in the defense of any Third Party Reg
Rights Claim.

 

(ii)                                  The Reg Rights Indemnified Person shall
give prompt written notice of any Third-Party Reg Rights Claim to the
Indemnifying Person; provided, that the failure

 

22

--------------------------------------------------------------------------------


 

to timely give such notice shall not limit or reduce the Reg Rights Indemnified
Person’s right to indemnity hereunder unless (and then only to the extent that)
the Reg Rights Indemnifying Person’s defense of such Third-Party Reg Rights
Claim is materially and adversely prejudiced thereby.  The Reg Rights
Indemnifying Person shall be entitled to assume the control and defense thereof
utilizing legal counsel reasonably acceptable to the Reg Rights Indemnified
Person; provided, that the Reg Rights Indemnifying Person shall not be entitled
to assume control of such defense if (A) the claim for indemnification relates
to or arises in connection with any criminal or governmental proceeding, action,
indictment, allegation or investigation, (B) the claim seeks an injunction
against the Reg Rights Indemnified Person, to the extent that such defense
relates to the claim for such injunction, or (C) the Reg Rights Indemnifying
Person has elected to have the Reg Rights Indemnified Person defend, or assume
the control and defense of, a Third-Party Reg Rights Claim in accordance with
this Section 9.1(j).

 

(iii)                               Any party controlling the defense of any
Third-Party Reg Rights Claim pursuant hereto shall: (i) conduct the defense of
such Third-Party Reg Rights Claim with reasonable diligence and keep the other
parties reasonably informed of material developments in the Third-Party Reg
Rights Claim at all stages thereof; (ii) as promptly as reasonably practicable,
submit to the other parties copies of all pleadings, responsive pleadings,
motions and other similar legal documents and papers received or filed in
connection therewith; (iii) permit the other parties and their counsel to confer
on the conduct of the defense thereof; and (iv) permit the other parties and
their counsel an opportunity to review all legal papers to be submitted prior to
their submission.  The Company and the applicable Purchaser will render to the
other party such assistance as may be reasonably required in order to insure the
proper and adequate defense thereof and shall furnish such records, information
and testimony and attend such conferences, discovery proceedings, hearings,
trials and appeals as may be reasonably requested by the other party in
connection therewith; provided, however, that notwithstanding anything to the
contrary in this Agreement, no party shall be required to disclose any
information to the other party or its counsel, accountants or representatives,
if doing so would be reasonably expected to violate any Law to which such Person
is subject or could jeopardize (in the reasonable discretion of the disclosing
party) any attorney-client privilege available with respect to such information.

 

(iv)                              If the Reg Rights Indemnifying Person controls
the defense of and defends any Third-Party Reg Rights Claim under this
Section 9.1(j), the Reg Rights Indemnifying Person shall have the right to
effect a settlement of such Third-Party Reg Rights Claim on the Reg Rights
Indemnified Person’s behalf without the consent of the Reg Rights Indemnified
Person; provided, that (A) such settlement does not involve any injunctive
relief binding upon the Reg Rights Indemnified Person or any of its Affiliates,
and (B) such settlement expressly and unconditionally releases the Reg Rights
Indemnified Person and the other applicable Reg Rights Indemnified Persons (that
is, each of the Company Registration Rights Indemnitees, if the Reg Rights
Indemnified Person is a Company Registration Rights Indemnitee, and each of the
Registration Rights Indemnitees, if the Reg Rights Indemnified Person is a
Registration Rights Indemnitee) from all Liabilities with respect to such
Third-Party Reg Rights Claim, without prejudice.  If the Reg Rights Indemnified
Person controls the defense of and defends any Third-Party

 

23

--------------------------------------------------------------------------------


 

Reg Rights Claim under this Section 9.1(j), the Indemnified Person shall have
the right to effect a settlement of such Third-Party Reg Rights Claim with the
consent of the Reg Rights Indemnifying Person (which consent shall not be
unreasonably withheld, conditioned or delayed).  No settlement by the Reg Rights
Indemnified Person of such Third-Party Reg Rights Claim shall limit or reduce
the right of any Reg Rights Indemnified Person to indemnity hereunder for all
Damages they may incur arising out of or resulting from the Third-Party Reg
Rights Claim to the extent indemnified in Section 9.1(h); provided, that such
settlement is effected in accordance with this Section 9.1(j).  As used in this
Section 9.1, the term “settlement” refers to any consensual resolution of the
claim in question, including by consent, decree or by permitting any judgment or
other resolution of a claim to occur without disputing the same, and the term
“settle” has a corresponding meaning.

 

(k)                                 Resolution of Claims.  Each Notice of Reg
Rights Claim given by an Reg Rights Indemnified Person shall be resolved as
follows:

 

(i)                                     Admitted Claims.  If, within twenty (20)
Business Days after a Notice of Reg Rights Claim is delivered to the Reg Rights
Indemnifying Person, the Reg Rights Indemnifying Person agrees in writing that
Liability for such Claim is indemnified under Section 9.1(h)(i) or
Section 9.1(h)(ii), as applicable, the full amount of the Damages specified in
the Notice of Reg Rights Claim is agreed to, and that such Notice of Reg Rights
Claim is timely, the Reg Rights Indemnifying Person shall be conclusively deemed
to have consented to the recovery by the Reg Rights Indemnified Person of the
full amount of Damages specified in the Notice of Reg Rights Claim; provided,
that, to the extent the full amount of Damages is not known at the time such
Notice of Reg Rights Claim is delivered, payment by the Reg Rights Indemnifying
Person under this Section 9.1(k)(i) with respect to any speculative Damages
shall not be due until the actual amount of such Damages is known.

 

(ii)                                  Contested Claims.  If the Reg Rights
Indemnifying Person does not so agree in writing to such Notice of Reg Rights
Claim or gives the Reg Rights Indemnified Person written notice contesting all
or any portion of a Notice of Reg Rights Claim (a “Contested Claim”) within the
twenty (20) Business Day period specified in Section 9.1(k)(i), then such
Contested Claim shall be resolved by a written settlement agreement executed by
the Company and the applicable Purchaser.

 

(l)                                     Brokers.  For the avoidance of doubt,
each Purchaser shall have the right to engage one or more brokers to effect any
sale of the Purchased Shares.

 

(m)                             Rule 144.

 

(i)                                     To the extent that the Purchased Shares
are tradable without restriction pursuant to Rule 144 of the Securities Act, the
Company will cause the removal of any restrictive legends from such Purchased
Shares.

 

(ii)                                  With a view to making available to each
Purchaser the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities

 

24

--------------------------------------------------------------------------------


 

that are shares of Series C Common Stock to the public without registration, the
Company agrees to use its commercially reasonable best efforts to: (A) make and
keep public information available, as those terms are understood and defined in
Rule 144 under the Securities Act or any similar or analogous rule promulgated
under the Securities Act, at all times after the Closing Date; (B) file with the
SEC, in a timely manner, all reports and other documents required of the Company
under the Exchange Act; and (C) so long as the applicable Purchaser owns any
Registrable Securities, furnish to such Purchaser forthwith upon request: a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act, and of the Exchange Act; a
copy of the most recent annual or quarterly report of the Company; and such
other reports and documents as such Purchaser may reasonably request in availing
itself of any rule or regulation of the SEC allowing it to sell any such Common
Stock without registration.

 

(n)                                 Termination of Registration Rights.  This
Section 9.1 (other than Section 9.1(c), Sections 9.1(h)-(k) and Section 9.1(m))
will terminate on the date on which all Purchased Shares subject to this
Agreement cease to be Registrable Securities.

 

ARTICLE X

 

INDEMNIFICATION

 

SECTION 10.1                                 Indemnification.  The Company
agrees to indemnify and hold harmless each Purchaser and each of its respective
members, directors, limited and general partners, managers, officers, employees
and controlling persons, and each of their respective successors and assigns
(collectively, the “Indemnified Persons” and each individually, an “Indemnified
Person”) from and against any and all losses, claims, damages, demands and
liabilities, joint or several, or actions or proceedings in respect thereof,
brought by or against any person (collectively, “Losses”), relating to or
arising out of any pending or threatened Action brought by or on behalf of the
shareholders of the Target, the Company or Charter (each such Action, a
“Shareholder Action”).  Except as provided in Section 10.2 below, the Company
agrees to reimburse each Indemnified Person promptly upon request for all
reasonable and documented costs and expenses (including reasonable and
documented fees, disbursements and other charges of legal counsel) as they are
incurred in connection with investigating, preparing for, defending (including,
with the Company’s prior consent, counterclaims and impleading third parties)
against or providing evidence in, any pending or threatened Shareholder Action
(whether or not the Purchaser or any other Indemnified Person is a named party
or witness, and whether or not any liability to any person results therefrom),
including in connection with enforcing the terms hereof.

 

SECTION 10.2                                 Limitations.  Notwithstanding the
foregoing, the Company shall have no obligation to indemnify, hold harmless or
promptly reimburse any Indemnified Person under this Agreement or other
obligation to any Indemnified Person in respect of any Losses to the extent that
such Losses are finally judicially determined to have resulted from the material
breach of this Agreement of or by any Indemnified Person.  In the event that it
is determined that an Indemnified Person materially breached this Agreement,
such Indemnified Person shall be obligated to reimburse the Company for any
amounts

 

25

--------------------------------------------------------------------------------


 

previously paid by the Company or on behalf of such Indemnified Person.  In case
any proceeding shall be instituted in respect of which an Indemnified Person may
seek indemnification, such Indemnified Person shall promptly notify the Company
in writing, but the failure to so notify the Company will not relieve it from
any Liability which it may have hereunder or otherwise, except to the extent
such failure materially prejudices the Company’s rights with respect to such
proceeding.

 

SECTION 10.3              Defense of Third-Party Claims

 

(a)                                 Subject to the provisions hereof, the
Company on behalf of the Indemnified Party shall have the right, by providing
written notice to the Indemnified Party, to elect to defend and control the
defense of any litigation that is instituted or claim or demand that is asserted
by any third party in respect of which indemnification may be sought under this
Article X (a “Third Party Claim”), the costs and expenses incurred by the
Company in connection with such defense (including attorneys’ fees, other
professionals’ and experts’ fees and court or arbitration costs) shall be paid
by the Company.  If the Company does not assume the defense of any such
Third-Party Claim, the Indemnified Party may defend, or assume control of the
defense of, any Third-Party Claim against the Company.  The Indemnified Party
(unless itself controlling the Third-Party Claim in accordance with this
Section 10.3(a)) may participate, through counsel of its own choice and, except
as provided herein, at its own expense, in the defense of any Third-Party Claim.

 

(b)                                 Any party controlling the defense of any
Third-Party Claim pursuant hereto shall: (i) conduct the defense of such
Third-Party Claim with reasonable diligence and keep the other parties
reasonably informed of material developments in the Third-Party Claim at all
stages thereof; (ii) as promptly as reasonably practicable, submit to the other
parties copies of all pleadings, responsive pleadings, motions and other similar
legal documents and papers received or filed in connection therewith;
(iii) permit the other parties and their counsel to confer on the conduct of the
defense thereof; and (iv) permit the other parties and their counsel an
opportunity to review all legal papers to be submitted prior to their
submission; provided, however, that, notwithstanding anything to the contrary in
this Agreement, no party shall be required to disclose any information to the
other party or its counsel, accountants or representatives, if doing so would be
reasonably expected to violate any Law to which such person is subject or could
jeopardize (in the reasonable discretion of the disclosing party) any
attorney-client privilege available with respect to such information.

 

SECTION 10.4              Settlement of Claims.  The Company agrees that it will
not, without the applicable Purchaser’s prior written consent, settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any pending or threatened action, claim, suit, investigation or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not any Purchaser or any other Indemnified Person is an
actual or potential party thereto) unless such settlement, compromise, consent
or termination includes an unconditional release of each Indemnified Person from
all liability arising out of such action, claim, suit, investigation or
proceeding and does not impose any monetary or financial obligation on any
Indemnified Person or contain any admission of culpability or liability on the
part of any Indemnified Person.  The Company shall not be required to indemnify
each Purchaser for any amount paid or payable by such Purchaser in the
settlement of any action, proceeding or

 

26

--------------------------------------------------------------------------------


 

investigation entered into without the prior written consent of the Company.  No
Indemnified Person seeking indemnification, reimbursement or contribution under
this Agreement will, without the Company’s prior written consent (which consent
shall not be unreasonably withheld or delayed), settle, compromise, consent to
the entry of any judgment in or otherwise seek to terminate any action, claim,
suit, investigation or proceeding referred to herein.

 

SECTION 10.5              Contribution(a)            .  If the foregoing
indemnification provided for herein is determined to be unavailable to an
Indemnified Person for any reason (other than as specified in Section 10.2 or is
insufficient to hold it harmless in respect of any Losses referred to herein,
then, in lieu of indemnifying such Indemnified Person hereunder, the Company
shall contribute to the amount paid or payable by such Indemnified Person as a
result of such Losses (and expenses related thereto) (i) in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and to the applicable Purchaser, on the other hand, with respect to this
Agreement or (ii) if the allocation provided by clause (i) of this paragraph is
not available, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of each
of the Company and the applicable Purchaser and any other relevant and equitable
considerations.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1              Survival.  The representations and warranties of the
parties contained in this Agreement shall survive the Closing.  All of the
covenants or other agreements of the parties contained in this Agreement shall
survive until fully performed or fulfilled.

 

SECTION 11.2              Notices.  Any notices or other communications required
or permitted under, or otherwise in connection with this Agreement, shall be in
writing and shall be deemed to have been duly given (A) when delivered in
person, (B) upon transmission when sent by facsimile transmission with written
confirmation of receipt, (C) upon transmission by electronic mail (but only if
followed by transmittal of a copy thereof by (x) national overnight courier or
(y) hand delivery with receipt, in each case, for delivery by the second (2nd)
Business Day following such electronic mail), (D) on receipt after dispatch by
registered or certified mail, postage prepaid and addressed, or (E) on the next
Business Day if transmitted by national overnight courier, in each case as
follows:

 

If to the Company:

 

Liberty Broadband Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Attention:                                         Richard N. Baer
Facsimile:

E-mail:

 

27

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Baker Botts L.L.P.
30 Rockefeller Plaza
New York, NY  10112
Attention:                                         Frederick McGrath

Renee L. Wilm
Facsimile:                                         (212) 259-2500

E-mail:                                                       
frederick.mcgrath@bakerbotts.com

renee.wilm@bakerbotts.com

 

If to any Purchaser:

 

c/o Soroban Capital Partners LP
444 Madison Avenue, 21st Floor

New York, NY 10022

Attention:                                         Gaurav Kapadia
Facsimile:

E-mail:

 

with a copy (which shall not constitute notice) to:

 

Soroban Capital Partners LP
444 Madison Avenue, 21st Floor

New York, NY 10022

Attention:                                         Steven
Niditch                
Facsimile:

E-mail:

 

SECTION 11.3              Governing Law.  This Agreement shall be governed by
and construed in accordance with the Laws of the State of Delaware, without
giving effect to any choice of Law or conflict of Law provision or rule (whether
of the State of Delaware or any other jurisdiction) that would cause the
application of the Law of any jurisdiction other than the State of Delaware.

 

SECTION 11.4              Jurisdiction and Venue.  The parties hereto hereby
irrevocably submit to the jurisdiction of the Delaware Court of Chancery or, in
the event (but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in the United States District Court
for the District of Delaware in respect of the interpretation and enforcement of
the provisions of this Agreement and of the documents referred to in this
Agreement, and in respect of the transactions contemplated hereby, and hereby
waive, and agree not to assert, as a defense in any action, suit or proceeding
for the interpretation or enforcement hereof or of any such document, that it is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in the Delaware Court of Chancery, or in the event (but
only in the event) that such court does not have subject matter jurisdiction
over such action or proceeding, in the United States District Court for the
District of Delaware, or that this Agreement or any such document may not be
enforced in or by such courts, and the parties

 

28

--------------------------------------------------------------------------------


 

hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in the Delaware Court of Chancery, or
in the event (but only in the event) that such court does not have subject
matter jurisdiction over such action or proceeding, in the United States
District Court for the District of Delaware. The parties hereto hereby consent
to and grant the Delaware Court of Chancery, or in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
action or proceeding, the United States District Court for the District of
Delaware, jurisdiction over the person of such parties and, to the extent
permitted by Law, over the subject matter of such dispute and agree that mailing
of process or other papers in connection with any such action or proceeding in
the manner provided in Section 11.2 or in such other manner as may be permitted
by Law shall be valid and sufficient service thereof. EACH OF THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

SECTION 11.5              Entire Agreement.  This Agreement constitutes the
entire agreement among the parties hereto and, except for the LIC Assignment
Agreement, the Letter Agreement and the letter agreement governing
confidentiality, dated as of May 24, 2015, by and among Purchasers and the
Company, supersedes any prior understandings, agreements or representations by
or among the parties hereto, or any of them, written or oral, in each case, with
respect to the subject matter hereof.

 

SECTION 11.6              Assignment.  This Agreement shall be binding upon,
shall inure to the benefit of, and shall be enforceable by the parties hereto
and their respective successors and assigns.  Except as provided below, no
Purchaser shall assign this Agreement, or any rights or obligations hereunder,
without the prior written consent of the Company, provided that a Purchaser, at
any time up until the seventh (7th) day prior to the Closing Date, may assign
this Agreement so long as it provides prompt written notice to the Company, and
the rights and obligations hereunder, to any Affiliate of the Purchaser able to
fulfill such Purchaser’s obligations hereunder, including making the
representations and warranties contained in Section 3.2 (provided, further that
no such assignment shall prevent or materially impair or delay the consummation
of the transactions contemplated hereby), and the Company shall not assign this
Agreement, or any rights or obligations hereunder, without the prior written
consent of all Purchasers.  No assignment permitted pursuant to this
Section 11.6 shall relieve Purchaser of its obligations hereunder except to the
extent such obligations are actually fulfilled by such Affiliate assignee.

 

SECTION 11.7              Counterparts and Signature.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
hereto and delivered to the other parties, it being understood that all parties
need not sign the same counterpart.  This Agreement may be executed and
delivered by facsimile or electronic mail transmission.

 

29

--------------------------------------------------------------------------------


 

SECTION 11.8              Amendments and Waivers.

 

(a)         No failure or delay on the part of the Company or any Purchaser in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.

 

(b)         The provisions of this Agreement may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless consented to in writing by the party against whom it
shall be enforced.

 

(c)          Notwithstanding anything to the contrary herein, the Company,
without the consent of Purchasers, may amend, modify or supplement this
Agreement in order to substitute a Purchaser as to whom this Agreement has been
terminated with a new party to step in the shoes of such terminated Purchaser
for all purposes of this Agreement; provided that the rights of the other
Purchasers party to this Agreement as of the date hereof shall not be adversely
affected, in any material respect (for the avoidance of doubt, any change to the
number of Purchased Shares to which any Purchaser is entitled to acquire
hereunder shall be deemed to have a material adverse effect on such Purchaser
for this purpose).

 

SECTION 11.9              Interpretation.  When reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement,
unless otherwise indicated.  The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party. 
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice versa.  Any
reference to any federal, state, local or foreign statute or Law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

 

SECTION 11.10       No Third-Party Beneficiaries.  This Agreement is not
intended, and shall not be deemed, to confer any rights or remedies upon any
person other than the parties hereto and their respective successors and
permitted assigns or to otherwise create any third-party beneficiary hereto;
provided, that the Related Parties are express third-party beneficiaries of this
Agreement with respect to the provisions in which they are referenced and
entitled to enforce each of the provisions hereof.

 

SECTION 11.11       Fees and Expenses.  All fees and expenses incurred in
connection with the preparation and negotiation of this Agreement and the
consummation of the transactions contemplated by this Agreement shall be paid by
the party or parties, as applicable, incurring such expenses.

 

SECTION 11.12       Severability.  If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or

 

30

--------------------------------------------------------------------------------


 

invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be completed as originally contemplated to the fullest
extent possible.

 

SECTION 11.13          Adjustments.  Without limiting the other provisions of
this Agreement, if at any time after the date of the Original Investment
Agreement and prior to the Closing, the Company pays a dividend in, splits,
combines into a smaller number of shares, or issues by reclassification any
shares of the Company’s Series C Common Stock (or undertakes any similar act),
then the Price Per Share will be appropriately adjusted to provide to the
Purchaser the same economic effect as contemplated by this Agreement prior to
such action, and as so adjusted will, from and after the date of such event, be
the Price Per Share, subject to further adjustment in accordance with this
provision.

 

SECTION 11.14          Equitable Remedies.

 

(a)   Neither rescission, set-off nor reformation of this Agreement shall be
available as a remedy to any of the parties hereto.  The parties hereto agree
that irreparable damage would occur in the event any of the provisions of this
Agreement were not to be performed in accordance with the terms hereof and that
the parties shall be entitled, and each party hereby consents, to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms hereof, without bonds or other security being required, in addition to
any other remedies at Law or in equity.  In the event that a party institutes
any suit or action under this Agreement, including for specific performance or
injunctive relief pursuant to this Section 11.14, the prevailing party in such
proceeding shall be entitled to receive the costs incurred thereby in conducting
the suit or action, including reasonable attorneys’ fees and expenses.

 

(b)   Notwithstanding anything that may be expressed or implied in this
Agreement or any document or instrument delivered contemporaneously herewith, no
person (other than the Company and each Purchaser and their respective permitted
assigns (if any), to the extent provided in, and subject to the limitations of,
this Agreement) shall have any obligation hereunder and, notwithstanding that
such Purchaser or any of its permitted assigns may be a corporation, partnership
or limited liability company, no person shall have any rights of recovery
against, or recourse hereunder or in respect of any oral representations made or
alleged to be made in connection herewith, against, any former, current and
future direct or indirect equityholders, controlling persons, stockholders,
directors, officers, employees, agents, Affiliates, members, managers, general
or limited partners, financing sources, assignees, successors or predecessors or
attorneys or other representatives of such Purchaser, or any of its successors
or assigns, or any former, current and future direct or indirect equityholders,
controlling persons, stockholders, directors, officers, employees, agents,
Affiliates, members, managers, general or limited partners, financing sources,
assignees, successors or predecessors or attorneys or other representatives or
successors or assigns of any of the foregoing (each, a “Related Party” and
together, the “Related Parties”), in each case, other than, for the avoidance of
doubt, solely against Purchaser, to the extent provided in, and subject to the
limitations contained

 

31

--------------------------------------------------------------------------------


 

in, this Agreement (collectively, the “Available Remedies”), whether by or
through attempted piercing of the corporate veil, by or through any claim
against any Related Party, by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any applicable Law, it being agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any Related Party for any obligations of such
Purchaser under this Agreement or in respect of any oral representations made or
alleged to be made in connection herewith or therewith or for any claim (whether
at law or equity or in tort, contract or otherwise) based on, in respect of, or
by reason of such obligations or their creation (in each case, for the avoidance
of doubt, other than in respect of the Available Remedies solely against such
Purchaser). Under no circumstances shall any Purchaser (or any of its Related
Parties or assignees) be liable hereunder for any special, incidental,
consequential, indirect or punitive damages to any person, including the
Company, the Company’s equityholders or any of their respective Affiliates in
respect of this Agreement.

 

SECTION 11.15          Certain Definitions.  As used in this Agreement, the
following terms have the meanings ascribed thereto below:

 

“Action” means any action, suit, claim, arbitration, proceeding, inquiry or
investigation, by or before any Governmental Entity.

 

“Affiliate” means any Person that Controls, is Controlled by or is under common
Control with the Person specified, and includes any investment fund or funds
managed by the same manager or management company.  For purposes of this
definition, (i) the Company shall not be deemed to be an Affiliate of any
Purchaser or any of their respective Affiliates, and no Purchaser nor any of its
Affiliates shall be deemed to be an Affiliate of the Company and (ii) the
Company shall be deemed to be an Affiliate of Charter.

 

“Aggregate Purchase Price” means the Initial Commitment Amount less the
Commitment Reduction Amount.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“ASR Eligible” means the Company meets or is deemed to meet the eligibility
requirements to file an ASRS as set forth in General Instruction I.D. to
Form S-3.

 

“ASRS” means an “automatic shelf registration statement” as defined in Rule 405
promulgated under the Securities Act.

 

“Assignee Purchased Shares” has the meaning set forth in the recitals to this
Agreement.

 

“Available Remedies” has the meaning set forth in Section 11.14(b) of this
Agreement.

 

“Book-Entry System” has the meaning set forth in Section 1.1(e) of this
Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in the State of New York are authorized or obligated by Law
or executive order to close.

 

32

--------------------------------------------------------------------------------


 

“Charter” has the meaning set forth in the recitals to this Agreement.

 

“Charter Investment Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Closing” has the meaning set forth in Section 1.1(b) of this Agreement.

 

“Closing Date” means the date of closing of the transactions contemplated by the
Mergers Agreement.

 

“Commitment Reduction Amount” means, following a Commitment Reduction Election
by the Company, such amount as determined by the Company, in its sole
discretion, which shall not exceed 25% of the Initial Commitment Amount, and
which shall be applied pro rata across all Purchasers and all equity financing
source parties to the Other Investment Agreements.

 

“Commitment Reduction Election” means the delivery by the Company of a notice to
each Purchaser, that the Company has determined in its sole discretion to obtain
a portion of the financing it needs to complete the New Charter Investment
through the incurrence of indebtedness and other financing sources not related
to the equity of the Company and indicating that the Board of Directors of the
Company has determined in its reasonable judgment that such indebtedness or
financing alternatives, after giving effect to the Commitment Reduction Election
provide the Company with a superior alternative for the Company to the
transactions contemplated hereby without giving effect to the Commitment
Reduction Election.

 

“Common Stock” has the meaning set forth in Section 2.1(c) of this Agreement.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Affiliates” has the meaning set forth in Section 8.1 of this Agreement

 

“Company Registration Rights Indemnitee” has the meaning set forth in
Section 9.1(h)(ii) of this Agreement.

 

“Company Stock” means shares of Series C Common Stock and, if a Vote Failure
Event occurs, shares of Preferred Stock.

 

“Computershare” has the meaning set forth in Section 1.1(e) of this Agreement.

 

“Control” means the power, directly or indirectly, to direct the management and
policies of a Person, whether by ownership of voting securities, by contract or
otherwise.

 

“Contested Claim” has the meaning set forth in Section 9.1(k)(ii) of this
Agreement.

 

“controlling person” has the meaning set forth in Section 9.1(h)(i) of this
Agreement.

 

“Damages” means any and all claims, demands, suits, actions, causes of actions,
losses, costs, damages, liabilities, and out-of-pocket expenses incurred or
paid, including reasonable attorneys’ fees, costs of investigation or
settlement, other professionals’ and experts’ fees, court

 

33

--------------------------------------------------------------------------------


 

or arbitration costs, but specifically excluding consequential damages, lost
profits, indirect damages, punitive damages, exemplary damages and any taxes
incurred as a result of any recovery received.

 

“Disclosure Package” means, with respect to any offering of Registrable
Securities, (i) the preliminary Prospectus, (ii) each Free Writing Prospectus
and (iii) all other information, in each case, that is deemed, under Rule 159
under the Securities Act, to have been conveyed to purchasers of securities at
the time of sale of such securities.

 

“Effectiveness Period” has the meaning set forth in Section 9.1(d) of this
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder (as in effect on the
date of this Agreement).

 

“Exchange Act Reports” has the meaning set forth in Section 3.1(e) of this
Agreement.

 

“FIRPTA Certificate” has the meaning set forth in Section 1.1(d) of this
Agreement.

 

“First Company Merger” has the meaning set forth in the recitals to this
Agreement.

 

“Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 under the Securities Act.

 

“Governmental Entity” means any United States or foreign (a) federal, state,
local, municipal or other government, (b) governmental or quasi-governmental
entity of any nature (including, without limitation, any governmental agency,
branch, department, official or entity and any court or other tribunal) or
(c) body exercising or entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature, including, without limitation, any arbitral tribunal.

 

“Indemnified Person” has the meaning set forth in Section 10.1 of this
Agreement.

 

“Information” has the meaning set forth in Section 8.1 of this Agreement.

 

“Initial Commitment Amount” has the meaning set forth in the recitals to this
Agreement.

 

“Law” means rule, regulation, statutes, orders, ordinance, guideline, code, or
other legally enforceable requirement, including but not limited to common law,
state, local and federal laws or securities laws and laws of foreign
jurisdictions.

 

“Liability” means any and all debts, liabilities and obligations of any kind or
nature, whether accrued or fixed, absolute or contingent, matured or unmatured,
or determined or determinable.

 

“LIC” has the meaning set forth in the recitals to this Agreement.

 

“LIC Assignment Agreement” has the meaning set forth in the recitals to this
Agreement.

 

34

--------------------------------------------------------------------------------


 

“Lien” means any and all pledges, liens, proxies, claims, charges, security
interests, preemptive rights, voting trusts, voting agreements, options, rights
of first offer or refusal and any other encumbrances whatsoever.

 

“Losses” has the meaning set forth in Section 10.1 of this Agreement.

 

“Material Adverse Effect” means any event, circumstance, change or effect,
individually or in the aggregate, that (i) has a material adverse effect on the
ability of the Company to consummate the transactions contemplated by this
Agreement or (ii) is materially adverse to the business, condition (financial or
otherwise), operations, assets or results of operations of the Company and its
subsidiaries, taken as a whole, except any such event, circumstance, change or
effect, to the extent resulting from:

 

(a)   changes in the financial or securities markets or general economic or
political conditions in the United States or any other market in which the
Company and its Affiliates operate that affect the industries in which the
Company and its Affiliates conduct their business (including changes in interest
rates or the availability of credit financing, changes in exchange rates and any
suspension of trading in securities (whether equity, debt, derivative or hybrid
securities) generally on any securities exchange or over-the-counter-market
operating in the United States or any other market in which the Company or its
Affiliates operate) except to the extent that such changes materially and
disproportionately have a greater adverse impact on the Company and its
subsidiaries, taken as a whole, as compared to the adverse impact such changes
have on the Company’s competitors, but taking into account for purposes of
determining whether a Material Adverse Effect has occurred only the materially
disproportionate portion of the adverse impact,

 

(b)   changes in national or international political conditions, including any
engagement in hostilities or the occurrence of any acts of war, sabotage or
terrorism or natural disasters in the United States occurring after the date of
this Agreement except to the extent that such changes materially and
disproportionately have a greater adverse impact on the Company and its
subsidiaries, taken as a whole, as compared to the adverse impact such changes
have on the Company’s competitors, but taking into account for purposes of
determining whether a Material Adverse Effect has occurred only the materially
disproportionate portion of the adverse impact,

 

(c)   the announcement of, or entry into, this Agreement, the Mergers Agreement
or the consummation of the transactions contemplated hereby or thereby,

 

(d)   any failure by the Company and its Affiliates to meet any internal or
published budgets, projections, forecasts or predictions of financial
performance for any period ending on or after the date of this Agreement (it
being understood that the facts or occurrences giving rise or contributing to
such failure that are not otherwise excluded from the definition of a “Material
Adverse Effect” may be taken into account in determining whether there has been
a Material Adverse Effect), or

 

(e)   a change in the trading prices or volume of the Common Stock (it being
understood that the facts or occurrences giving rise or contributing to such
change that are

 

35

--------------------------------------------------------------------------------


 

not otherwise excluded from the definition of a “Material Adverse Effect” may be
taken into account in determining whether there has been a Material Adverse
Effect),

 

“Merger Subsidiary” has the meaning set forth in the recitals to this Agreement.

 

“Mergers Agreement” has the meaning set forth in the recitals to this Agreement.

 

“Modification Event” means a valid delivery by the Company of prior written
consent to Charter pursuant to Section 4.6 of the Charter Investment Agreement
that permits Charter to take the actions described in such Section 4.6.

 

“New Charter” has the meaning set forth in the recitals to this Agreement.

 

“New Charter Investment” has the meaning set forth in the recitals to this
Agreement.

 

“No-FIRPTA Notice” has the meaning set forth in Section 8.7 of this Agreement.

 

“Notice of Reg Rights Claim” has the meaning set forth in Section 9.1(i)(i) of
this Agreement.

 

“Other Investment Agreement” means any binding agreement, understanding or
arrangement entered into on or about the date of the Original Investment
Agreement with any other equity financing source providing for the acquisition
of Company Stock.

 

“Original Investment Agreement” has the meaning set forth in the preamble to
this Agreement.

 

“Permitted Transferee” means any Person who is a Controlled Affiliate of the
Purchaser (i) to whom any Purchased Shares are Transferred and (ii) who executes
an assumption of this Agreement in connection with such Transfer.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, business trust, joint stock company,
trust, unincorporated organization or other entity or government or agency or
political subdivision thereof.

 

“Preferred Stock” means the Series A Non-Convertible Redeemable Preferred Stock,
par value $.01 per share, of the Company (a summary of the material terms of
which are set forth on Schedule II hereto).

 

“Price Per Share” means $56.23.

 

“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

 

“Proxy Statement” has the meaning set forth in Section 2.1(a) of this Agreement.

 

“Purchased Shares” means a whole number of duly authorized, validly issued,
fully paid and non-assessable shares of Company Stock equal to the quotient,
rounded down to the nearest

 

36

--------------------------------------------------------------------------------


 

whole share, of the Aggregate Purchase Price divided by the Price Per Share;
provided, that, if a Vote Failure Event has occurred, the Purchased Shares shall
be comprised of a number of shares of Company Stock determined as follows:
(i) the product obtained by multiplying (A) a whole number of shares of Series C
Common Stock equal to 19.9% of the total number of outstanding shares of Common
Stock as of five (5) Business Days prior to the Closing Date, rounded down to
the nearest whole share by (B) a fraction, with (x) the numerator equal to the
Initial Commitment Amount and (y) the denominator equal to the sum of (1) the
Initial Commitment Amount and (2) the total aggregate purchase price agreed to
be paid by all equity financing source parties under the Other Investment
Agreements (without taking into account reductions in connection with a
Commitment Reduction Election), and (ii) a whole number of shares of Preferred
Stock equal to the difference between the total number of Purchased Shares and
the number of shares of Series C Common Stock determined pursuant to clause
(i).  For the avoidance of doubt, each Purchaser’s portion of the Purchased
Shares shall be comprised of the same ratio of shares of Preferred Stock and
shares of Series C Common Stock as each other Purchaser’s portion of the
Purchased Shares.  For the avoidance of doubt, the number of Purchased Shares in
this Agreement shall not include Assignee Purchased Shares pursuant to the LIC
Assignment Agreement.

 

“Purchaser 1” has the meaning set forth in the preamble to this Agreement, and
includes any Affiliate or Affiliates described in Section 11.6 to which this
Agreement has been assigned.

 

“Purchaser 2” has the meaning set forth in the preamble to this Agreement, and
includes any Affiliate or Affiliates described in Section 11.6 to which this
Agreement has been assigned.

 

“Purchaser Allocation” has the meaning set forth in Section 1.1(a)(ii).

 

“Purchasers” has the meaning set forth in the preamble to this Agreement.

 

“Reg Rights Claim” has the meaning set forth in Section 9.1(i)(i) of this
Agreement.

 

“Reg Rights Indemnified Person” has the meaning set forth in
Section 9.1(i)(i) of this Agreement.

 

“Reg Rights Indemnifying Person” has the meaning set forth in
Section 9.1(i)(i) of this Agreement.

 

“Registrable Securities” means (x) the portion of Purchased Shares delivered to
each Purchaser pursuant to this Agreement and (y) those shares of Company Stock
acquired as a result of the exercise of assigned rights pursuant to the LIC
Assignment Agreement (in each case, as adjusted for stock splits, combinations,
recapitalizations, exchange or readjustment of shares after the date hereof),
provided that any such shares will not be Registrable Securities when (i) they
are sold pursuant to a Registration Statement filed pursuant to Section 9.1 or
(ii) they have otherwise been sold, transferred or otherwise disposed of by such
Purchaser; provided, however, that in no event shall any shares of Preferred
Stock constitute Registrable Securities.

 

“Registration Expenses” means (i) all expenses incurred by the Company in filing
a Registration Statement including Registrable Securities, including, all
registration and filing fees, fees and disbursements of counsel for the Company,
SEC or FINRA registration and filing fees,

 

37

--------------------------------------------------------------------------------


 

expenses of the Company’s independent accountants in connection with any regular
or special reviews or audits incident to or required by any such registration,
and all other expenses incident to the registration of the Registrable
Securities, and (ii) the reasonable fees and disbursements of one counsel for
all Purchasers and the equity financing source parties under the Other
Investment Agreements named in any single Registration Statement, selected by
such Purchasers and such equity financing source parties with the consent of the
Company (which consent shall not be unreasonably withheld, delayed or
conditioned), but shall not include Selling Expenses.

 

“Registration Rights Indemnitee” has the meaning set forth in
Section 9.1(h)(i) of this Agreement.

 

“Registration Statement” means a registration statement on an appropriate form
under the Securities Act covering the resale of the Registrable Securities by a
Purchaser in open market transactions.

 

“Related Party” has the meaning set forth in Section 11.14 of this Agreement.

 

“Restricted Book Position” has the meaning set forth in Section 1.1(e) of this
Agreement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Second Company Merger” has the meaning set forth in the recitals to this
Agreement.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder.

 

“Selling Expenses” means all discounts, selling commissions and stock transfer
taxes applicable to the offer and sale of Registrable Securities.

 

“Series A Common Stock” has the meaning set forth in Section 2.1(c) of this
Agreement.

 

“Series B Common Stock” has the meaning set forth in Section 2.1(c) of this
Agreement.

 

“Series C Common Stock” means shares of the Company’s Series C common stock, par
value $.01 per share.

 

“settlement” and “settle” have the meanings set forth in Section 9.1(j)(iv) of
this Agreement.

 

“Shareholder Action” has the meaning set forth in Section 10.1 of this
Agreement.

 

“Stockholder Approval” has the meaning set forth in Section 2.1(a) of this
Agreement.

 

“Stockholders Meeting” has the meaning set forth in Section 2.2(a) of this
Agreement.

 

“Suspension Period” has the meaning set forth in Section 9.1(a)(iv) of this
Agreement.

 

“Target” has the meaning set forth in the recitals to this Agreement.

 

38

--------------------------------------------------------------------------------


 

“Termination Date” has the meaning set forth in Section 7.1(c) of this
Agreement.

 

“Third-Party Claim” has the meaning set forth in Section 10.3 of this Agreement.

 

“Third-Party Reg Rights Claim” an Action brought or threatened (whether orally
or in writing) by a third party against any Reg Rights Indemnified Person.

 

“Trading Day” means any day on which The Nasdaq Stock Market is open for regular
trading of the Series C Common Stock.

 

“Transfer” means, when used as a noun, any direct or indirect, voluntary or
involuntary, sale, disposition, hypothecation, mortgage, gift, pledge,
assignment, attachment or other transfer (including the creation of any
derivative or synthetic interest, including a participation or other similar
interest) and, when used as a verb, voluntarily to directly or indirectly sell,
dispose, hypothecate, mortgage, gift, pledge, assign, attach or otherwise
transfer, in any case, whether by operation of Law or otherwise.

 

“Underwriter Cutback” has the meaning set forth in Section 9.1(a)(i) of this
Agreement.

 

“USRPHC” has the meaning set forth in Section 1.1(d) of this Agreement.

 

“Vote Failure Event” means (i) the proposal relating to the approval, for
purposes of Rule 5635(a) of the NASDAQ Stock Market Rules, of the issuance of
shares of Series C Common Stock as contemplated hereby to each Purchaser and the
other equity financing parties to the Other Investment Agreements failing to
receive the approval of a majority of the aggregate voting power represented by
the shares of Series A Common Stock and Series B Common Stock present and
entitled to vote at the Stockholders Meeting or any adjournment or postponement
thereof, or (ii) the failure of such proposal to be presented for vote at a
Stockholders Meeting on or before the twentieth (20th) Business Day prior to the
consummation of the Mergers, solely by reason of legal or injunctive action
taken by a court of competent jurisdiction.

 

[Signature Page Follows]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

 

LIBERTY BROADBAND CORPORATION

 

 

 

 

 

By:

/s/ Craig Troyer

 

 

Name:

Craig Troyer

 

 

Title:

Vice President

 

[LBC Amended and Restated Investment Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

 

 

SOROBAN MASTER FUND LP

 

 

 

By: Soroban Capital Partners LP, its
Investment Manager

 

 

 

 

 

By:

/s/ Steven Niditch

 

Name: Steven Niditch

 

Title: General Counsel & CCO

 

 

 

 

 

SOROBAN OPPORTUNITIES MASTER FUND LP

 

 

 

 

 

By: Soroban Capital Partners LP, its
Investment Manager

 

 

 

 

 

By:

 /s/ Steven Niditch

 

Name: Steven Niditch

 

Title: General Counsel & CCO

 

[LBC Amended and Restated Investment Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

List of Omitted Exhibits and Schedules

 

The following schedule to the Amended and Restated Investment Agreement, dated
May 28, 2015, by and among Liberty Broadband Corporation, Soroban Master Fund LP
and Soroban Opportunities Master Fund LP has not been provided herein:

 

Schedules

 

Schedule II                                  —                                  
Term Sheet for Proposed Series A Non-Convertible Redeemable Senior Preferred
Stock of Liberty Broadband Corporation

 

The registrant hereby undertakes to furnish supplementally a copy of any omitted
schedule to the Securities and Exchange Commission upon request.

 

--------------------------------------------------------------------------------